Citation Nr: 1341493	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left tibia fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  He also served in the Naval Reserve with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for residuals of a left tibia fracture.  

The Board remanded this claim for additional development  in May 2011 and May 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.  

A disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2013).

Pursuant to the Board's May 2013 remand, the Veteran underwent VA examination to determine whether his residuals of a left tibia fracture were incurred or aggravated during the Veteran's conceded period of ACDUTRA/INACDUTRA in March 2006.  

On VA examination in October 2013, the Veteran reported incurring a fracture of the left tibia in a 2003 motorcycle accident and undergoing an operation on the left leg.  He described having an open fracture with wounds on the anterior medial aspect of the left lower leg.  He stated that this wound was closed and a nail placed within the tibia.  He also indicated that while he was in the hospital after the 2003 motorcycle accident, he had made his physicians aware of a swelling on the lateral aspect of his left hip.  After the left tibia fracture had healed, the Veteran reported that he had returned to regular training and running.  However, he maintained that during a March 2006 weekend drill in which he was doing a 1.5 mile run that he had completed many times, he developed pain and swelling in the area of his previous left tibia fracture and had pain with walking.  He stated that he received treatment at DePaul Emergency Room and that about a month later, he received treatment from Dr. C, an orthopedic surgeon in Washington, Missouri.  The Veteran indicated that he was never told why his left leg had become painful and swollen at the time of his run.  The examiner noted that there were no medical records concerning the Veteran's visit to DePaul Hospital Emergency Room or his visit to Dr. C, and that therefore, there were no medical records concerning the Veteran's alleged flare-up of pain and swelling in the left tibia which occurred during a 1.5 mile run on active duty in March 2006.     

After examination, the examiner diagnosed the Veteran with healed open fracture of the left tibia and fibula with retained intramedullary nail, and contusion and subcutaneous scarring of the left proximal thigh.  He opined that the Veteran's current complaints were due to the residuals of his fracture of the left tibia that had occurred when the Veteran was not on active duty.  He explained that the soft tissue swelling over the lateral left thigh had been reported by the Veteran to be present at the time of the 2003 motorcycle accident and remained stable and unchanging ever since.  He also reiterated that the 2006 incident was not documented and that there were no records from DePaul Hospital Emergency Room where the Veteran had been seen after his onset of apparent pain and swelling while running during active duty, nor were there records from the orthopedic surgeon whom he had seen approximately a month later for the same condition.  The examiner found that regardless, the symptoms the Veteran had acutely in 2006 had abated and that the Veteran's current symptoms and findings were all due to the 2003 open fracture residuals.  He found that the history would therefore suggest that there had been a temporary aggravation of the Veteran's left tibial condition and that the nature of the aggravation was unknown.  The examiner also indicated that it was unknown whether there were any underlying specific causes other than "overuse" from running a mile and a half on that one particular day.  He concluded that this aggravation had not increased the severity of the pre-existing condition, nor did it affect its natural progression.    

The Board notes that the October 2013 VA examiner had found that there had only been a temporary aggravation of the Veteran's left tibial condition in 2006 and based his opinion, in part, on the fact that there was no documentation of the March 2006 DePaul Hospital Emergency Room treatment or the subsequent treatment by the orthopedist, Dr. C.  However, the Board notes that these records are indeed available in the Veteran's VBMS fiile.  Specifically, there are March 18, 2006 DePaul Hospital Emergency Room records documenting treatment for the Veteran's flare-up of leg pain.  Moreover, the Veteran's file contains a September 2006 letter from Dr. C in which he notes that he had been treating the Veteran over the last two and a half months and describes the course of treatment, and there are associated treatment records dated from July 2006 to August 2006.  The Board finds that the October 2013 VA opinion is inconsistent with the Veteran's treatment records.  Thus, the October 2013 VA opinion is inadequate, as it is based on an inaccurate factual premise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Given the evidence outlined above, including documentation of the March 18, 2006 DePaul Hospital Emergency Room visit and evidence that the Veteran had been treated by Dr. C a few months subsequent to his March 2006 incident, the file should be forwarded to the VA examiner who conducted the October 2013 VA examination, if available, to obtain an addendum opinion clarifying whether the Veteran's residuals of a left tibia fracture were aggravated during his conceded period of ACDUTRA/INACDUTRA in March 2006.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for residuals of a left tibia fracture.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The claims file should be returned to the examiner who conducted the October 2013 VA examination if available.  The examiner should review the VBMS claims file and provide an addendum opinion as to whether the medical evidence, to specifically include the March 18, 2006 DePaul Hospital Emergency Room visit and the July 2006 to September 2006 treatment records from Dr. C, reflects that the Veteran's residuals of a left tibia fracture were aggravated during his period of conceded ACDUTRA/INACDUTRA.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left leg disability was aggravated (permanent worsening of the underlying disability beyond natural progress) during the Veteran's period of ACDUTRA/INACDUTRA in March 2006.  The examiner should provide a rationale for the conclusions reached.  If the October 2013 examiner is not available, the claims file should be forwarded to another physician for review and to obtain the requested opinion. 

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

